Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The specification has been amended to include the cross reference statement (page 2).
The claims have amended to cancel claim 9, 11, 12, and add new claims 13-23.
	The pending claims are 1-8, 10, and 13-23.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/08/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3, 4, 14, 15, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the pronunciation, to obtain one of the complete words corresponding to the input string having the fast input intent".  There is insufficient antecedent basis for “the pronunciation” in the claim.
Claims 4, 15, and 23 are rejected for being dependent on claims 3, 14, and 22.

	Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, and 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to receiving an input string having a fast input intent, wherein the fast input intent is used to indicate, according to a shorthand information of a word or a phrase corresponding to the input string, the word or the phrase; acquiring word candidates and/or phrase candidates corresponding to the input string according to a language model, wherein the word candidates and the phrase candidates are respectively complete words and complete phrases corresponding to the input string; and presenting the word candidates and/or the phrase candidates to a user. 
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with a processor (claim 10) is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 2-8, 13-19, and 21-23 further refer and describe the process of determining and selecting of the candidates words or phrases. They do not amount to significantly more than the abstract idea, as they do not apply the judicial exception to a particular application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The pending claims are directed to an abstract idea, and are not patent eligible.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 13-23 are re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair (US 20060294462).
As per claim 1, Blair teaches receiving an input string having a fast input intent, wherein the fast input intent is used to indicate, according to a shorthand information of a word or a phrase corresponding to the input string, the word or the phrase ([0027] at step 300, a selection of a letter or word shape is received from a user.  For example, a device 100 that permits a user to enter letters comprising Roman characters and shapes comprising Chinese word shapes );
acquiring word candidates and/or phrase candidates corresponding to the input string according to a language model, wherein the word candidates and the phrase candidates are respectively complete words and complete phrases corresponding to the input string ([0028] - [0029], performing a lookup in a table of candidate words (in an English text mode) or candidate characters (in a Chinese text mode) 132; and at least a partial list of identified words or characters are then displayed to the user (step 308)); and 
presenting the word candidates and/or the phrase candidates to a user ([0029], at least a partial list of identified words or characters are then displayed to the user).  
As per claim 2, Blair teaches wherein acquiring word candidates corresponding to the input string according to a language model comprises: determining the complete words that conform to the fast input intent corresponding to the input string; inputting the complete words and a context data corresponding to the input string to the language model, and outputting, by the language model, probabilities of corresponding combinations of the complete words and the context data; selecting the word candidates corresponding to the input string from the complete words according to the probabilities of the combinations (Upon receipt of at least one letter from the user, a list of identified complete candidate words is displayed to the user. The list of candidate words is a hierarchical list, with those words or characters deemed more likely to be the word or character that the user is looking for placed higher up in the list than those words or characters that are deemed less likely to be the word or character that the user is looking for, [0028]-[0029]. The hierarchical list may also be ordered according to the relative frequency with which the included words are used in specific context, [0031]).
As per claim 3, Blair teaches wherein determining the complete words that conform to the fast input intent corresponding to the input string comprises: identifying a complete word partly formed by the input string or an error correction string corresponding to the input string as one of the complete words corresponding to the input string having the fast input intent; or mapping characters in the input string to corresponding alphabet characters according to the pronunciation, to obtain one of the complete words corresponding to the input string having the fast input intent ([0009], [0029], the entry of a number of components parts of a word results in the generation of a list of complete candidate words).  
As per claim 4, Blair teaches wherein identifying a complete word partly formed by the input string or an error correction string corresponding to the input string as one of the complete words corresponding to the input string having the fast input intent comprises: according to a preset shorthand rule, searching the complete word partly formed by the input string or an error correction string corresponding to the input string in the lexicon, to obtain one of the complete words corresponding to the input string having the fast input intent  ; or searching, in data of the language model, the complete word partly formed by the input string or an error correction string corresponding to the input string according to the input string and the corresponding context data, so as to obtain one of the complete words corresponding to the input string having the fast input intent; or  -4-Attorney Docket No.00134.0037.00 US according to a segment and a preset vacancy-marking character string included [0030], wherein the user can set or specify rules for identifying complete words, i.e. the user to specify whether a selected letter or word shape is required to be in each word or character in the candidate list, or whether the selected letter or word shape is prohibited from being any word or character included in the candidate list, [0030]).  
As per claim 5, Blair teaches wherein the context data is adjacent or not adjacent with said input string ([0031], using context data to identify complete candidate words corresponding to letters or characters entered by the user).  
As per claim 6, wherein acquiring phrase candidates corresponding to the input string according to a language model comprises: segmenting the input string to obtain a plurality of substrings; determining lexical entries that conform to the fast input intent of each substring; inputting lexical entry combinations corresponding to the plurality of substrings into the language model, and outputting probabilities of the lexical entry combinations by using the language model, wherein lexical entry combinations are obtained from combinations of the lexical entries of all substrings; and selecting the phrase candidates corresponding to the input string from the combinations of lexical entries according to the probabilities of the lexical entry combinations (Claim 1, upon which claim 6 depends, declares the “acquiring phrase candidates” limitation after an “or” statement.  It is considered acceptable alternative language, however, under the broadest reasonable interpretation, the “acquiring phrase candidates” limitation was not considered by the examiner to apply prior art.  Accordingly, the limitations of claim 6 do not apply).
As per claim 7, wherein determining lexical entries that conform to the fast input intent corresponding to each substring comprises: -5-Attorney Docket No.00134.0037.00 US obtaining a lexical entry for each substring according to a preset mapping rule (Claim 7 depends on claim 6.  The limitations of claim 7 do not apply for the same reason as set above with regard to claim 6).  
As per claim 8, wherein the preset mapping rule comprises a pronunciation mapping rule, and according to the preset mapping rule, obtaining the lexical entry for each substring comprises: mapping characters in the substring to corresponding alphabet characters according to the pronunciation mapping rule, to obtain the lexical entry corresponding to the substring (Claim 8 depends on claim 7.  The limitations of claim 8 do not apply for the same reason as set above with regard to claim 7).  
As per claims 10, 13-19, system claims 1-8 and method claims 10, 13-19 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claims 10, 13-19 are similarly rejected under the same rationale as applied above with respect to method claims 1-8. 
As per claims 20-23, Blair teaches a computer readable medium (Fig. 1).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1-4. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.



 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELALI SERROU/Primary Examiner, Art Unit 2659